OPINION — AG — QUESTION(1) — IS A FEDERALLY CHARTERED SAVINGS AND LOAN ASSOCIATION WHOSE PRINCIPAL PLACE OF BUSINESS IS LOCATED OUTSIDE THE STATE OF OKLAHOMA, A "FOREIGN CORPORATION" WITHIN THE MEANING OF 18 Ohio St. 1961 283 [18-283]? — NEGATIVE, QUESTION(2) — IS SO, IS SUCH A FEDERALLY CHARTERED SAVINGS AND LOAN ASSOCIATION REQUIRED TO COMPLY WITH 18 Ohio St. 1961 317 [18-317], 18 Ohio St. 1961 283 [18-283], 18 Ohio St. 1961 284 [18-284], PRIOR TO ITS DOING BUSINESS IN OKLAHOMA ? — DOES NOT APPLY, QUESTION(3) — IF SO, DOES THE MAKING OF LOANS ON REAL ESTATE LOCATED IN OKLAHOMA CONSTITUTE 'DOING BUSINESS' IN OKLAHOMA SO AS TO REQUIRE COMPLIANCE WITH THESE SECTIONS OF SUCH AN ASSOCIATIONS? — DOES NOT APPLY. CITE: OPINION NO. FEBRUARY 20, 1961 — STATE BANKING ASSOC. (W. J. MONROE)